                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

AL CREATH                                                                           PLAINTIFF

V.                                                      Civil Action No. 3:18-cv-832-DPJ-FKB

THE MERCHANTS COMPANY D/B/A MERCHANTS
FOODSERVICE                                                                     DEFENDANTS


DEFENDANT’S MEMORANDUM IN SUPPORT OF RESPONSE IN OPPOSITION TO
   PLAINTIFF’S COUNSEL’S MOTION TO WITHDRAW AND TO STAY THE
                  PROCEEDINGS FOR NINETY DAYS


       COMES NOW, Defendant, The Merchants Company d/b/a Merchants Foodservice

(“Merchants”), and files its Opposition to Plaintiff’s Counsel’s Motion to Withdraw and to Stay

the Proceedings for Ninety Days (“Motion”) (Document 9), stating as follows:

       In the Motion, Plaintiff’s Counsel seek to not only withdraw from the case (which they

filed less than three months ago and which would leave Plaintiff proceeding pro se), but they also

seek a ninety-day stay of the proceedings, despite not identifying how a 90-day stay would remedy

the circumstances leading to their request to withdraw. By way of background, when Plaintiff’s

Counsel Hazzard initially requested Merchant’s position on the intent to withdraw, it was

Merchant’s understanding that Plaintiff’s Counsel Body, who signed and filed the Complaint on

December 2, 2018, would remain in the lawsuit. Thus, Merchants indicated that it would not

oppose the withdrawal, as long as the request for a ninety-day extension was removed. As

Merchants believed Mr. Body would remain in the lawsuit, there would be no justification for a

ninety-day extension. Attorney Hazzard then indicated that Mr. Body would also be seeking to

withdraw and proceeded to file the Motion as opposed.



                                                1
         Notably, Plaintiff’s Counsel are not asking to withdraw because of a dispute with their

client, but instead because their client cannot be reached. (Document 9, ¶¶ 1-2.)1 Thus, what

Plaintiff’s Counsel seek would permit them to walk away from this lawsuit that they filed, after

deadlines have been set (Document 8), leaving the Court and Merchants to wonder if and when

Plaintiff is going to fulfill his responsibilities to the Court and his obligations under the Local

Uniform Civil Rules and Federal Rules of Civil Procedure. If Plaintiff is failing/refusing to stay in

contact with any of the five attorneys identified as his counsel in the Complaint, what expectation

is there that Merchants is going to have any better luck contacting Plaintiff for purposes of drafting

the Case Management Order, engaging in written discovery, scheduling depositions, and otherwise

litigating this case?

         Simply stated, Plaintiff’s Counsel should not be allowed to just walk away from a lawsuit

that they filed, leaving the Court and Merchants to deal with their non-responsive client. Instead,

Plaintiff’s Counsel should file a stipulation of dismissal under Rule 41(a)(1)(A)(ii), to which

Merchants will join. Such a remedy properly places the obligations to prosecute this lawsuit and

abide by all deadlines2 on Plaintiff and does not harm him, as such a dismissal would be without

prejudice to him instituting this lawsuit again should he ever decide to pursue the same and fulfill

his obligations and the statute of limitations has been tolled since the filing of his Complaint. At

the same time, a dismissal without prejudice protects Merchants from a non-responsive Plaintiff

over which it has no control and less chance to reach him than his own attorneys.

         This the 24th day of February 2019.




1
  By the very nature of this request, it is completely unknown if and when Plaintiff will ever respond or satisfy his
obligations in this matter.
2
  These obligations exist regardless of whether Plaintiff is proceeding pro se or if his counsel were not withdrawing.

                                                          2
                                           COUNSEL FOR DEFENDANT

                                           /s/ Martin J. Regimbal
                                           Martin J. Regimbal, Esq. (MS Bar: 102507)
                                           Jennifer D. Sims, Esq. (MS Bar: 104655)
                                           THE KULLMAN FIRM
                                           A Professional Law Corporation
                                           119 3rd Street South, Suite 2
                                           Columbus, Mississippi 39701
                                           T: 662-244-8824 | F: 662-244-8837
                                           MJR@KullmanLaw.com
                                           JDS@KullmanLaw.com


                                  CERTIFICATE OF SERVICE

       I hereby certify that I have electronically filed the foregoing DEFENDANT’S

MEMORANDUM IN SUPPORT OF RESPONSE IN OPPOSITION TO PLAINTIFF’S

COUNSEL’S MOTION TO WITHDRAW AND TO STAY THE PROCEEDINGS FOR NINETY

DAYS with the Clerk of the Court using the CM/ECF system which sent notification of such filing

to the following:

       Brent Hazzard
       HAZZARD LAW, LLC
       447 Northpark Drive
       Jackson, MS 39225

       Rafael R. Green
       PRECIOUS MARTIN, SR. & ASSOCIATES, PLLC
       821 North Congress Street
       P.O. Box 373
       Jackson, Mississippi 39205

       Catouche Body
       THE BODY LAW FIRM, PLLC
       P.O. Box 13007
       Jackson, MS 39236

This 24th day of February 2019.

                                           /s/ Martin J. Regimbal



                                              3
